Case 18-09243-JJG-11          Doc 148 Filed 01/18/19 EOD 01/18/19 13:34:54                     Pg 1 of 3
                             SO ORDERED: January 18, 2019.




                             ______________________________
                             Jeffrey J. Graham
                             United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 )
SCOTTY’S HOLDINGS, LLC,                          )       CASE NO. 18-09243-JJG-11
                                                 )       (Jointly Administered)
         Debtor(s) 1.                            )

               ORDER AUTHORIZING EMPLOYMENT OF COUNSEL
                      AND APPLICATION OF RETAINER
                    NUNC PRO TUNC TO PETITION DATE

         This matter comes before the Court on the Debtors’ Application to Employ

Counsel and Authorize Application of Retainer Nunc Pro Tunc to Petition Date [Doc.

83] (the “Application”) filed by the debtors and debtors-in-possession (the




1   The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A Pots & Pans
    Production, LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case No.
    18-09245-JJG-11; Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty’s Brewhouse
    Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty’s Brewhouse West Lafayette, LLC, Case No. 18-
    09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty’s Brewhouse Downtown
    Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s Brewhouse Mishawaka, LLC, Case No. 18-09253-
    JJG-11; Scotty’s Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11; Scotty’s Brewhouse Carmel,
    LLC, Case No. 18-09256-JJG-11; Scotty’s Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and
    Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.

                                                     1
Case 18-09243-JJG-11     Doc 148    Filed 01/18/19   EOD 01/18/19 13:34:54     Pg 2 of 3



“Debtors”), by counsel, on December 26, 2018. In the Application, the Debtors

proposes to retain the law firm Hester Baker Krebs LLC as their general counsel in

the bankruptcy proceedings. The Court, having reviewed the Application, having

taken notice that no objection was filed thereto, and being otherwise duly advised

in the premises, now finds that the Application should be granted. Accordingly, it

is

      ORDERED that the Debtors are authorized to employ and appoint the law

firm of Hester Baker Krebs LLC, under a general retainer, nunc pro tunc to the

petition date, December 11, 2018; that Hester Baker Krebs LLC is authorized to bill

against and draw upon the retainer on a monthly basis in accordance with the

firm’s professionals’ and paraprofessionals’ hourly rates in effect at the time of the

rendering of the particular service, pursuant to S.D. Ind. B-2014-1(b)(4) and subject

to final approval of the Bankruptcy Court; and it is further

      ORDERED that the Debtors are authorized to transfer $30,000.00 of

retainer to Hester Baker Krebs LLC from the Quarles & Brady LLP’s retainer

account; and it is further

      ORDERED that counsel for the Debtors shall file a Notice of Draw on

Retainer (“Notice”) with the Bankruptcy Clerk and serve a copy of such Notice on

the Service List as that term is defined in S.D. Ind. B-1000-1(b)(4). The Notice shall

state the initial amount of retainer, the amount drawn against the pre-petition

retainer and the amount remaining to be drawn against, subject to final approval of

all fees by this court; counsel shall draw on the retainer no sooner than ten (10)

days after the Notice if there are no objections; and it is further

                                           2
Case 18-09243-JJG-11     Doc 148   Filed 01/18/19   EOD 01/18/19 13:34:54    Pg 3 of 3



       ORDERED that counsel for the Debtors shall furnish to the United States

Trustee a monthly statement of the services rendered to the Debtors; and it is

further

       ORDERED that absent further order of this court, counsel for the Debtors

shall file an application for interim or final compensation, in accordance with 11

U.S.C. §330 and/or §331. Nothing contained herein shall preclude the United States

Trustee or any party in interest from objecting to the compensation requested; and

it is further

       ORDERED that nothing in this Order shall alter or limit the Huntington

National Bank N.A.’s right to object to and challenge Hester Baker Krebs LLC’s

fees and expenses; and it is further

       ORDERED that the provisions of this Order shall become effective

immediately.

                                              ###




                                          3
